Judgment, Supreme Court, New York County (Dennis Edwards, J., at suppression hearing; Daniel FitzGerald, J., at trial and sentence), rendered October 11, 1988, convicting the defendant, after a jury trial, of criminal possession of a weapon in the third degree and sentencing him, as a persistent felony offender, to an indeterminate prison term of from 10 years to life, is unanimously affirmed.
Police officers responding to a 911 anonymous tip that a black male, wearing beige shoes, a blue hat and blue pants, was selling drugs and kept a gun "by the bricks” at a specific location, arrived at the location and found the defendant, together with a companion, standing alone on the front entrance staircase of an abandoned building. Defendant matched the description given in the radio report. After briefly speaking with the defendant and his companion, the officers fruitlessly searched the surrounding area for the reported gun. Upon returning to the staircase, the officers observed an open brown bag, on the ground, about a foot from where the *699defendant stood. The officers reached for the bag, searched it and found a gun inside, together with defendant’s identification and wallet. At no time did defendant make a gesture or statement to indicate the bag was his, nor did the officers observe defendant in possession of the bag. Accordingly, the court properly found that defendant had no standing to seek suppression of the bag because defendant had failed in his burden to establish that he had a legitimate expectation of privacy in the item searched. (See, People v Wesley, 73 NY2d 351, 358.)
Concur — Ross, J. P., Kassal, Ellerin and Wallach, JJ.